Title: John Adams to Abigail Adams, 15 September 1780
From: Adams, John
To: Adams, Abigail



My dear Portia
Amsterdam Septr. 15. 1780

I wish you to write me, by every Opportunity to this Place, as well as to France. It seems as if I never should get any more Letters from America. I have sent you some Things by Captn. Davis, but he has no Arms, and I fear they will be lost, by Capture.—I sent Things by the Alliance.
The Country where I am is the greatest Curiosity in the World. This Nation is not known any where, not even by its Neighbours. The Dutch Language is spoken by none but themselves. Therefore They converse with nobody and nobody converses with them. The English are a great nation, and they despize the Dutch because they are smaller. The French are a greater Nation still, and therefore they despize the Dutch because they are still smaller in comparison to them.
But I doubt much whether there is any Nation of Europe more estimable than the Dutch, in Proportion.
Their Industry and Oeconomy ought to be Examples to the World. They have less Ambition, I mean that of Conquest and military Glory, than their Neighbours, but I dont perceive that they have more Avarice. And they carry Learning and Arts I think to greater Extent.
The Collections of Curiosities public and private are innumerable.
I am told that Mr. Searle is arrived at Brest: but I have learned nothing from him as yet—nor do I know his Destination.
The French and Spanish Fleets have made a sweep of Sixty upon the English E. and W. India Fleets. This must have great Effects.
We are all well.—Dont expect Peace. The English have not yet forgot the Acquisition of Charlestown, for which they are still making the most childish Exultations. The new Parliament will give Ministry a Run. Mark my Words, You will have no Peace, but what you give yourselves, by destroying Root and Branch all the British Force in America.
The English cannot bear the Thought that France should dictate the Terms of Peace, as they call it. They say they must make a dishonourable Peace now—a shameful Peace, a degrading Peace. This is worse than death to them, and thus they will go on, untill they are forced to sue for a Peace, still more shamefull and humiliating.
